                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

PHYLLIS MARIA HARRIS,                        :

       Plaintiff,                            :

vs.                                          :       Civil Action No. 19-0044-KD-MU

WALTER LEE BROCK, et al.,                    :

       Defendants.                           :

                                             ORDER

       This action is before the Court on Plaintiff Phyllis Maria Harris’ Motion to Proceed

without Prepayment of Fees on appeal (doc. 21). Harris brings her motion pursuant to 28 U.S.C.

§ 1915 and represents that she is unable to prepay fees. The Court’s authority for granting

permission to proceed without prepayment of fees and costs is found at 28 U.S.C. § 1915:

       (a)(1) Subject to subsection (b), any court of the United States may authorize the
       commencement, prosecution or defense of any suit, action or proceeding, civil or
       criminal, or appeal therein, without prepayment of fees or security therefor, by a
       person who submits an affidavit that includes a statement of all assets such
       [person] possesses [and] that the person is unable to pay such fees or give
       security therefor. Such affidavit shall state the nature of the action, defense or
       appeal and affiant's belief that the person is entitled to redress.

28 U.S.C. § 1915(a)(1) (bracketed text added).

       The “court may not deny an IFP motion without first comparing the applicant's assets and

liabilities in order to determine whether he has satisfied the poverty requirement.” Thomas v.

Chattahoochee Judicial Circuit, 574 Fed. Appx. 916, 917 (11th Cir. 2014) (per curiam) (citing

Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307-1308 (11th Cir. 2004) (per curiam)).

Harris need not prove that she is “absolutely destitute”. Martinez, 364 F.3d at 1307. However,

she must show that “because of [her] poverty, [she] is unable to pay for the court fees and costs,

and to support and provide necessities for [herself and her] dependents.” Id.
        In support of the application, Harris reports assets valued at a total amount of

approximately $150,000.001 (doc. 21, p. 2). Harris reports monthly income of approximately

$3,826.002 and monthly expenses of approximately $3,326.00 (doc. 21, p. 4-6). These monthly

expenses include donations to charity at approximately $250.00 per month. In addition, Harris

provides between $300.00 and $500.00 per month as support for her son who is 27 years old

(doc. 21, p. 6, p. 11). The Court does not find, based on the record, that support for a 27 year-old

son or charitable contributions to be necessary expenses. Harris also states, without specifying an

amount, that she has incurred additional expenses since the motor vehicle accident for which she

filed suit against the defendants in this court.3

        Based on the information provided in Harris’ motion and attachment, the Court finds that

she can provide the support and necessaries for herself and also pay the filing fees for her appeal.

Accordingly, Harris’ motion is denied.

        Done and Ordered this the 20th day of June 2019.



                                                s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE


        1
         Harris reports total assets in banks or financial institutions in the amount of
$116,413.40, a residence valued at $39,700 for which there is no mortgage, and two vehicles
valued at approximately $2,800. Harris owes approximately $20,000 on one vehicle.
        2
         Harris reports monthly income from the Teachers Retirement System of Georgia in the
amount of $2,333.16, from the Social Security Administration in the amount of $229.00, the
Mobile County Public School System for substitute teaching in the annualized amount of
$768.75, and a monthly withdrawal from her retirement savings in the amount $495.23.
        3
          The action has been dismissed for lack of subject matter jurisdiction. Defendant Walter
Lee Brock filed a motion to dismiss for lack of subject matter jurisdiction. He argued that both
he and Harris are citizens of the State of Alabama and therefore jurisdiction based on diversity of
citizenship did not exist. The Magistrate Judge also determined sua sponte that no other basis for
federal jurisdiction was available for Harris (doc. 12).

                                                    2
